Gordon, J.
(concurring).— I concur in all that is said in the foregoing opinion, and in the result. I have become satisfied upon further investigation that the cases of Spoor v. Phillips, 27 Ala. 193; Parmer v. Parmer, 74 Ala. 285; Weathers v. Spears, 27 Ala. 455; Kannon v. Pillow, 7 Humph. 280, and Eiceman v. Finch, 79 Ind. 511, cited in Hardy v. Herriott, in support of the proposition that a purchaser at an execution sale acquires the legal title, are inapplicable to sales of that character under our law; inasmuch as it appears that by statute in Alabama, Tennessee and Indiana a purchaser at such sale is entitled to an immediate conveyance from the officer (§2916, vol. 1, Code of Alabama, 1886; §8768, Code of Tennessee, 1884; §763, Revised Statutes, Indiana, 1881), notwithstanding provision is made by statute in each of said states for subsequent redemption by the execution debtor; whereas, under our law, the purchaser does not become entitled to a conveyance until the expiration of the period allowed for redemption. Code Proe., § 515.
While the decision in Hardy v. Herriott did not require the discussion of that proposition or the announcement of a conclusion thereupon, nevertheless it was advanced as a further reason, in addition to that afforded by the statute, for concluding that the re-demptioner was not entitled to an accounting, and therefore it was something more than mere dictum.
Outside of the cases from Alabama, Tennessee and *197Indiana, which, because of the difference in statutes already noticed, ought not to be followed here, there is, I am convinced, little authority for holding that the purchaser at execution or mortgage sale acquires the legal title prior to the expiration of the period provided for redemption, and the issuance of the sheriff’s deed.
Anders, J., concurs.